Citation Nr: 1624150	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-31 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration National Cemetery Scheduling Office in St. Louis, Missouri


THE ISSUE

Whether the decedent is eligible for burial in a VA national cemetery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The decedent served on active duty for training (ACDUTRA) from July 1985 to November 1985.  He had additional periods of service in the Army Reserve from March 1985 to November 1993 and the Alabama Army National Guard from November 1993 to October 1997.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative determination of the Department of Veterans Affairs (VA) National Cemetery Administration National Cemetery Scheduling Office in St. Louis, Missouri.  The appellant presented sworn testimony at a hearing before the undersigned in February 2015.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal was remanded to the Agency of Original Jurisdiction (AOJ) in March 2015.  It is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in March 2015 to obtain the decedent's service treatment records (STRs) and verify his specific periods of service.  As the decedent's periods of service were not verified, remand is necessary so that this action can be accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, as the STRs received from the National Personnel Records Center (NPRC) in response to the prior remand directives are minimal, an additional search for any outstanding STRs is warranted.  The decedent's personnel records should also be obtained.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the decedent's service personnel records and any outstanding STRs.  The Board notes that the decedent served in the Army National Guard and as such, it may be appropriate to contact the State Adjutant General's Office to obtain documents and/or necessary information in this regard.  

2.  Verify all of the decedent's periods of service, including periods of ACDUTRA and inactive duty for training (INACDUTRA).  Please note that reports of retirement points do not contain the necessary information in this regard. 

3.  After ensuring completion of the foregoing and any other development deemed necessary based on evidence added to the record, readjudicate the appellant's claim, to include consideration of whether the decedent achieved veteran status: (a) via a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, (b) via an injury incurred or aggravated in the line of duty during a period of INACDUTRA, or (c) via an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during a period of INACDUTRA.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




